Case 2:19-cv-00217-RSP Document 158 Filed 04/25/21 Page 1 of 1 PageID #: 3805




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                               MARSHALL DIVISION

 TAIWAN KING,                                 §
                                              §
                 Plaintiff,                   §
                                              §
 v.                                           §
                                                          Case No. 2:19-cv-00217-RSP
                                              §
 CARDINAL SERVICES, LLC and                   §
 RAEGAN LEMAIRE,                              §
                                              §
                Defendants.                   §

                                MEMORANDUM OPINION

       Before the Court is the Motion to Exclude Testimony of Rahul Vohra Regarding Future

Medical Expenses (“Dr. Vohra Motion”) and the Motion to Limit the Testimony of Mark.
 .
T. Barisa, Ph.D. (“Dr. Barisa Motion”), both filed by Plaintiff Taiwan King. Dkt. No. 130, 140.

        Plaintiff’s Dr. Vohra Motion is DENIED on its merits.

       Plaintiff’s Dr. Barisa Motion is DENIED as untimely. The deadline for filing dispositive

motions, including Daubert motions, was March 1, 2021. Dkt. No. 53 at 3. The parties filed a

number of motions on March 1, 2021. Dr. Barisa’s deposition was taken on December 14, 2020.

Dkt. No. 140-1 at 2. There is no reason, nor does the Plaintiff attempt to show good cause, for

waiting until the business day before trial to submit this motion. Any objections to Dr.

Barisa’s testimony will be taken up contemporaneously with his live testimony.
          SIGNED this 3rd day of January, 2012.
        SIGNED this 25th day of April, 2021.




                                                    ____________________________________
                                                    ROY S. PAYNE
                                                    UNITED STATES MAGISTRATE JUDGE
